MEMORANDUM **
Victor Gonzalez Venegas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his applications for adjustment of status and voluntary departure. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary denial of Venegas’ application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i); Bazua-Cota v. Gonzales, 466 F.3d 747, 748 (9th Cir.2006) (per curiam) (order). Venegas’ contention that the IJ failed properly to weigh the equities does not present a colorable due process claim over which this court may exercise jurisdiction. See Bazuar-Cota, 466 F.3d at 749.
We also lack jurisdiction to review the discretionary denial of Venegas’ request for voluntary departure. See 8 U.S.C. § 1229c(f); Bazuar-Cota, 466 F.3d at 748 n. 1.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.